                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



 SACHA SANTIAGO; DARRAH KNEISEL;
 and STEPHANIE FELICIANO,                        Case No. 20 Civ. 6887 (SHS)

         Plaintiffs,
                                                 '"fi'R0PO~AULT
 V.                                               JUDGMENT AGAINST
                                                  DEFENDANT COLIN AKPARANTA
  THE UNITED STATES OF
  AMERICA; COLIN AKPARANTA,
  LAMINE N 'DIAYE; NORMAN
  REED; TROY HILL; STACEY
  HARRIS; FNU COLLIER; FNU
  LEWIS; FNU JOHNSON; OMAR
  DAZA; and JOHN/JANE DOES 1-
  10,

         Defendants.


       This action having been commenced on August 26, 2020, by the filing of the Complaint

(Dkt. No. 1), and a Waiver of Service of Summons and that Complaint provided to Defendant

Colin Akparanta by U.S. mail on September 11 , 2020. Defendant Akparanta signed that Waiver

of Service of Summons on October 15, 2020, and Plaintiffs' counsel received that Waiver of the

Service of Summons form by mail on October 16, 2020. Proof of that Waiver of the Service of

Summons was filed with the Court on October 16, 2020 (Dkt. No. 13). Defendant Akparanta

having not answered the Complaint and the time for answering the Complaint having expired, it

is ORDERED, ADJUDGED AND DECREED:

       Plaintiffs Sacha Santiago, Darrah Kneisel, and Stephanie Feliciano are awarded

compensatory and punitive damages, including pre- and post-judgment interest and recovery of
Plaintiffs' costs, including reasonable attorney's fees, in an amount to be determined following

resolution of this case.



Dated:   /!!__tw /0 , 20&
         ~   -~ewYork



                                                             This document was entered on the
                                                             docket on
